        Case 1:10-cv-05760-JPO Document 763 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,                                 10-CV-5760 (JPO)

                    -v-                                              ORDER

 SAMUEL E. WYLY, et al.,
                              Defendants.


J. PAUL OETKEN, District Judge:

       On April 28, 2020, Attorney John David Worland, Jr. moved to withdraw as counsel for

Plaintiff in this matter. (Dkt. No. 762.) The motion is GRANTED.

       The Clerk of Court is directed to terminate Mr. Worland from the case.

       SO ORDERED.

Dated: April 29, 2020
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
